Citation Nr: 1748445	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-21 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic lower limb pain, polyarthropathy of the lower extremities.

2.  Entitlement to service connection for left knee degenerative joint disease (DJD) previously claimed as chronic lower limb pain, polyarthropathy of the lower extremities, to include as secondary to service-connected right patellofemoral dysfunction.

3.  Entitlement to service connection for degenerative joint disease of the right first metatarsophalangeal (MTP) joint, claimed as right foot pain.

4.  Entitlement to a rating greater than 20 percent for low back pain with L4-5 and L5-S1 bulging disc and bilateral lateral recess stenosis and sacroiliac joint dysfunction.

5.  Entitlement to a rating greater than 10 percent for right L5-S1 radiculopathy, previously claimed as right great toe numbness due to degenerative disc disease of the lumbar spine.

6.  Entitlement to an evaluation in excess of 20 percent for right ankle strain.

7.  Entitlement to a rating greater than 10 percent for right patellofemoral dysfunction, residual of patellar dislocation, status-post open proximal patellar realignment.

8.  Entitlement to a total disability rating for unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from June 2003 to October 2003, and from January 2004 to September 2006.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board acknowledges that the issue of entitlement to service connection for an acquired psychiatric disorder has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The issues of entitlement to service connection for a left knee disability and for degenerative joint disease of the right first MTP joint; entitlement to increased ratings for the low back, right ankle, and right knee disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2007 decision, service connection for chronic lower limb pain, also claimed as polyarthropathy of the lower extremities was denied due, in part, to a finding that the Veteran did not have a disabling condition.

2.  Evidence received since the August 2007 rating decision shows left knee degenerative joint disease, which relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for chronic lower limb pain, claimed as polyarthropathy, hereinafter recharacterized as left knee degenerative joint disease.

3.  The evidence is in equipoise as to whether the Veteran's right leg radiculopathy symptomatology was manifested by moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The August 2007 RO rating decision that denied the claim of entitlement to service connection for chronic lower limb pain, polyarthropathy of the lower extremities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The additional evidence received since the August 2007 RO decision is new and material, and the claim of entitlement to service connection for chronic lower limb pain, polyarthropathy of the lower extremities is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a disability rating of 20 percent, but no higher, for the Veteran's service-connected right L5-S1 radiculopathy disability are met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014). 

New evidence is defined as existing evidence not previously submitted to agency decision makers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's claim of entitlement to service connection for chronic lower limb pain, polyarthropathy of the lower extremities was previously denied in an August 2007 RO decision because there was no evidence of any disabling condition claimed as polyarthropathy.

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the August 2007 RO decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

In September 2012, the Veteran again claimed entitlement to service connection for a left knee condition.  In an April 2013 decision, the RO reopened the Veteran's claim and denied it on the merits.  Considering medical evidence diagnosing left knee degenerative joint disease, the Board agrees with the RO's determination to reopen the claim.  Thus, the Board will consider the Veteran's claim on the merits.




Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2015).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right L5-S1 Radiculopathy (Right foot)

The Veteran's right L5-S1 radiculopathy has been evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis of the sciatic nerve.  Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, and a 40 percent evaluation when moderately severe.  38 C.F.R. § 4.124a. 

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

In an August 2007 rating decision the RO granted entitlement to service connection for right great toe numbness due to degenerative disc disease of the lumbar spine.  March 2011 rating decision indicated that right great toe numbness due to degenerative disc disease of the lumbar spine would be addressed as right L5-S1 radiculopathy, and increased the rating to 10 percent, effective January 13, 2011. 

At the January 2011 VA examination the Veteran reported experiencing numbness in his right foot, which the examiner indicated was due to spinal nerve condition, with numbness in the right L5-S1 distribution.  Sensory examination showed that the right lower extremity was affected; specifically, L5, S1 nerves.  Vibration testing and position sense were normal.  Pain or pinprick and light touch were decreased, with the location of abnormality at the L5 and S1 distribution.  In addition, there were dysesthesias at the L5 and S1 distribution.  Motor exam showed normal muscle tone, but with right thigh atrophy.  In addition, right ankle dorsiflexion, knee extension, knee flexion, hip extension and hip flexion showed active movement against gravity, and ankle plantar flexion and great toe extension showed active movement against some resistance.  

In April 2012, the Veteran was provided an examination for his knee and lower leg peripheral nerves.  The Veteran reported experiencing moderate, constant right lower extremity pain.  He also experienced moderate right lower extremity paresthesias or dysesthesias, and mild numbness.  Reflex examination findings were normal.  Examination showed decreased sensation for the right ankle/lower leg and right foot/toes.  The Veteran's gait included limping due to knee pain.  The examiner indicated that the sciatic nerve was normal.  The right sided lower extremity radiculopathy was considered by the examiner to not affect the Veteran's ability to work.  

The Board observes that although the examiner indicated that there was mild right quadriceps atrophy, and mild incomplete paralysis of the femoral nerve, the Veteran's service-connected condition is right L5 to S1 radiculopathy, such that this is not part of the claim on appeal.  

The February 2015 private opinion by Dr. Selbst indicates that the Veteran reported experiencing numbness and tingling in his right leg, and toe, with occasional weakness on ambulating.  Sensation was decreased to brush and pin prick lateral aspect of the foot and plantar surface of the great toe.  Reflexes were 2+ and proprioception was normal.

In light of the evidence summarized above, the Board finds the Veteran's right L5-S1 radiculopathy, which has been characterized by numbness, paresthesias or dysesthesias and intermittent pain, and judged by examiners to result in decreased sensation, is comparable to moderate incomplete paralysis.  The Board observes that the Veteran reported numbness of the right foot and toe, and all examiners have found decreased sensation.  Hence, resolving all reasonable doubt in the Veteran's favor, a 20 percent evaluation is warranted for the entire period pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

While the Veteran is shown to have moderate right L5-S1 sensory radiculopathy, moderately severe impairment is not shown.  The Veteran's reflexes, nerves, and muscle strength testing were normal, with the exception of some movement against resistance.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123 and 4.124.  When the evidence is viewed as a whole, however, the criteria for a 20 percent rating for right lower extremity radiculopathy, but no higher, have been met for the entire period on appeal.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for chronic lower limb pain, polyarthropathy of the lower extremities is reopened.  

Entitlement to a rating of 20 percent, and no higher, for service-connected right L5-S1 radiculopathy is awarded, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Service Connection

DJD right first metatarsophalangeal(MTP) joint 

The Veteran was afforded a January 2011 VA examination for his claimed right MTP joint disability, and the examiner diagnosed him as having DJD of the right MTP joint.  The examiner opined that the Veteran's right foot condition was less likely than not permanently aggravated by service.  The examiner reasoned that the service treatment records were silent for right great toe problems.  There was no medical documentation of a chronic right great toe condition, and the only right foot numbness found on examination was due to L5-S1 nerve root compression from service-connected lumbar disc disease.  

As such, the Board finds the VA examiner's opinion is inadequate.  Specifically, the examiner's opinion was in regards to aggravation, but the question for consideration was whether the DJD of the first right MTP joint was at least as likely as not caused by service.  Remand for another VA examination and opinion is necessary.  


Left Knee

In March 2013, the VA examiner indicated that there was a December 2011 diagnosis of mild, left knee DJD.  The examiner opined that it was less likely than not that the Veteran's left knee condition was related to his time in service, due to both the lack of documentation of the condition in service and the significant time void between service and the present disability.

In September 2013, the Veteran suggested that his left knee disability was secondary to his service-connected right knee disability.  

As such, in February 2015 a VA examiner was requested to provide an opinion regarding the secondary theory of entitlement.  The examiner opined that it was less likely than not that the Veteran's left knee condition was proximately due to or the result of the Veteran's service-connected right knee condition.  He reasoned that the right knee had been progressively and significantly affected due to injuries sustained during service, and contrasted this to the left knee, which never suffered any obvious injury at the time of service.  As such, the examiner suggested that, clinically, the left knee condition appeared different in nature to the right knee post-traumatic condition.  Further, a difference was that there was no evidence in the medical record during service that the Veteran reported left knee pain or injury, other than his polyarthralgias, including the knees, documented in August 2005 and his bilateral knee pains in March 2006.  At that time a rheumatologic process was ruled out, and no specific condition was rendered for the left knee.  There was no evidence in the medical literature that an isolated unilateral knee problem might be the direct cause of contralateral knee abnormalities.  The Veteran's reports regarding his left knee could, according to the examiner, be very well explained by the natural progression of the degenerative disease process that came with aging and overuse, until proven otherwise, despite the Veteran's age.  When considering the question of whether the right knee disability could have aggravated the Veteran's left knee disability, the examiner again provided a negative opinion, and supplied the same rationale, specifically, stating that there was no evidence in the literature to suggest an isolated unilateral knee problem might be the direct cause of contralateral knee abnormalities.  

As such, the examiner never adequately addressed the aggravation prong when considering the secondary theory of entitlement, rather the reasoning provided was still focused on the causation prong.  Further, in considering the examiner's rationale regarding the causation prong of the secondary theory of entitlement, the examiner compared and contrasted the right knee conditions during service, whereas the Board is interested in whether the right knee disability, in general, could have caused the Veteran's present left knee condition, for instance by altering his gait or causing wear and tear on the knee.  The Board finds that remand to obtain another VA opinion is necessary to determine the etiology of the Veteran's left knee DJD.  38 C.F.R. § 3.159 (2016).

Increased Ratings

Right Ankle; Right Patellofemoral Dislocation Dysfunction; and Lumbar Spine 

A remand is required to conduct additional VA examinations in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The Veteran's right ankle disability was most recently examined by VA in January 2011, and his left knee disability was most recently examined by VA in February 2015; unfortunately, the examination report does not meet the specifications of Correia.  The examination contains range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  Although the Board sincerely regrets the delay additional examination is necessary under 38 C.F.R. § 3.159(c)(4) to ensure compliance with the decision in Correia. 

In Sharp v. Shulkin, the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, at 10-11.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).

Here, the February 2015 VA examination report of record reflects a positive indication of flare-ups for the right knee.  Although the reports contain some information regarding the frequency, severity and duration of such flare-ups, as well as certain types of functional impairment resulting therefrom, no estimation was provided regarding loss of range of motion during flares.  Rather, the examiner noted that such an opinion would amount to mere speculation.  In light of Sharp, a new examination is necessary.

A private February 2015 examination report also indicated that the Veteran was experiencing flare-ups of his right ankle condition, such that Sharp must be addressed on remand.  

In addition, although the Veteran denied experiencing flare-ups of his low back disability at the January 2011 VA examination, there is a more recent February 2015 private opinion in which the Veteran indicated that he had flare-ups of low back pain to a 10/10 monthly, and 8/10 at other times.  As such, it appears that there is a worsening of the Veteran's lumbar spine condition, and remand is necessary for a new VA examination that addresses the severity of his condition, and is responsive to the requirements set forth in Sharp.  

Therefore, on remand, the Veteran should be afforded additional VA examinations to ascertain the severity and manifestations of his service-connected right ankle, left knee, and lumbar spine disabilities.

TDIU

The claim for TDIU is "inextricably intertwined" with the aforementioned remanded claims and must be remanded to the RO in accordance with the holding in Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination to ascertain the etiology of his DJD of the right first MTP joint, and his left knee DJD, and the severity and manifestations of his service-connected right ankle, right knee and low back disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must be provided, and review all pertinent records associated with the electronic claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must opine as to whether it is at least as likely as not that the Veteran's DJD of the right MTP joint is related to service.  The examiner must provide a complete rationale for his or her opinion.

The examiner must opine as to whether it is at least as likely as not that the Veteran's left knee disability, to include DJD is related to service.  If not, then the examiner should opine as to whether it is at least as likely as not that the Veteran's left knee DJD is (a) caused by or (b) aggravated (permanently worsened) by service-connected right knee disability.  The examiner must provide a complete rationale for all opinions reached.

The examiner should report all signs and symptoms necessary for rating the right ankle, right knee, and lumbar spine disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left ankles and knees, as well as the spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, where possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	(CONTINUED ON NEXT PAGE)






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


